

EXHIBIT 10.1


TD AMERITRADE HOLDING CORPORATION
EXECUTIVE DEFERRED COMPENSATION PROGRAM
Article I
Establishment of Program
1.1    Purpose. The TD Ameritrade Holding Corporation Executive Deferred
Compensation Program, hereinafter referred to as the “Program,” is to provide
deferred compensation benefits to selected executives of TD Ameritrade Holding
Corporation. The benefits provided under the Program are intended to be in
addition to other employee benefits programs offered by the Corporation,
including but not limited to tax-qualified employee benefit plans.
1.2    Effective Date and Term. TD Ameritrade Holding Corporation originally
established the Program on October 1, 2000, amended and restated the Program on
September 25, 2004, and hereby amends and restates the Program effective as of
November 13, 2008, in order to comply with Section 409A of the Code. This
Program shall only apply to amounts deferred on or after January 1, 2005, and
all amounts (if any) deferred under the predecessor program prior to that date
shall remain governed by the terms and conditions of the predecessor program
document and applicable elections.
1.3    Applicability of ERISA and the Code. This Program is intended to be a
“top-hat” plan. This Program is an unfunded plan maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees within the meaning of ERISA. This Program is
intended to comply with Section 409A of the Code.
Article II
Definitions
As used within this document, the following words and phrases have the meanings
described in this Article II unless a different meaning is required by the
context. Some of the words and phrases used in the Program are not defined in
this Article II, but for convenience, are defined as they are introduced into
the text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only and are not to
be construed so as to alter any of the terms of the Program.
2.1    Annual Deferral. The amount of Annual Incentive which the Participant
elects to defer in each Deferral Period pursuant to Article 4.1 of the Program
Document.
2.2    Annual Incentive. The amount of any incentive compensation actually
earned and scheduled to be paid to a Participant pursuant to the Corporation’s
Management Incentive Compensation Plan or any such other compensation plan
designated by the Program Administrator.
2.3    Beneficiary. An individual or entity designated by a Participant in
accordance with Section 12.6.
2.4    Board or Board of Directors. The Board of Directors of the Corporation.





--------------------------------------------------------------------------------








2.5    Code. The Internal Revenue Code of 1986, as amended.
2.6    Committee. A Committee of one or more individuals appointed by the Board
of Directors to administer the Program.
2.7    Corporation. TD Ameritrade Holding Corporation, a Delaware Corporation.
2.8    Deferral Account. The account established for a Participant pursuant to
Section 5.1 of the Program Document.
2.9    Deferral Election. The election made by the Participant pursuant to
Section 4.1 of the Program Document.
2.10    Deferral Period. The Program Year, or in the case of a newly hired or
promoted employee who becomes an Eligible Employee during a Program Year, the
remaining portion of the Program Year.
2.11    Disability. “Disability” shall mean a condition of the Participant
whereby he or she either: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan, if any,
covering employees of the Participant’s employer.
2.12    Eligible Employee. An employee of the Corporation who is designated by
the Committee.
2.13    ERISA. The Employee Retirement Income Security Act of 1974, as amended.
2.14    IRS. The Internal Revenue Service.
2.15    Participant. Any individual who becomes eligible to participate in the
Program pursuant to Article III of the Program Document.
2.16    Participant Agreement and Election Form. The written agreement to defer
Annual Incentive made by the Participant. Such written agreement shall be in a
format designated by the Corporation.
2.17    Performance-Based Compensation. Is any compensation to be paid to an
Eligible Employee where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether




-2-    
 

--------------------------------------------------------------------------------






compensation, including specifically any Annual Incentive, shall be made in
accordance with Treasury Regulation Section 1.409A-1(e) and any applicable
subsequent guidance.
2.18    Program. This TD Ameritrade Holding Corporation Deferred Compensation
Program, as may be amended from time to time.
2.19    Program Administrator. The Corporation unless the Corporation designates
another individual or entity to hold the position of the Program Administrator.
2.20    Program Year. The “Program Year” means a period of time beginning on
January 1st through December 31st of each calendar year.
2.21    Rabbi Trust. The Rabbi Trust, which the Corporation may, in its
discretion, establish for the Program, as amended from time to time.
2.22    Separation from Service. A “Separation from Service” is a termination of
a Participant’s employment with the Company that meets the requirements of
Treasury Regulation Section 1.409A-1(h).
2.23    Share Valuation. Shall mean the average of the closing market composite
price for one share of the Corporation’s common stock as reported on the Nasdaq
for each trading day during the three calendar months prior to the date such
amounts are credited to the Participant’s Deferral Account as specified in
Section 5.2.
2.24    Stock Unit Credit. Is a bookkeeping entry representing the right to
receive one share of Corporation common stock for each credit as described in
Section 5.2.
2.25    Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse or the Participant’s dependent (as
defined in Section 152 of the Code, without regard to Section 152(b)(1), (b)(2),
and (d)(1)(B); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Program
Administrator in administrative documents or forms.
Article III
Eligibility and Participation
3.1    Participation – Eligibility and Initial Period. Participation in the
Program is open only to Eligible Employees of the Corporation. Any employee
becoming an Eligible Employee after the beginning of any Program Year, e.g., new
hires or promoted employees, may become a Participant for the Deferral Period
commencing on or after he becomes an Eligible Employee if he submits a properly
completed Participant Agreement and Deferral Election within thirty days after
becoming eligible for participation.
3.2    Participation – Subsequent Entry into Program. An Eligible Employee who
does not elect to participate at the time of initial eligibility as set forth in
Section 3.1 shall remain eligible to




-3-    
 

--------------------------------------------------------------------------------




become a Participant in subsequent Program Years as long as he continues his
status as an Eligible Employee. In such event, the Eligible Employee may become
a Participant by submitting a properly executed Participant Agreement and
Deferral Election Form prior to the applicable date required for such election
as specified in Article IV below.
Article IV
Contributions
4.1    Deferral Election. Before the first day of each Program Year, a
Participant may file with the Committee, a Deferral Election Form indicating the
amount of Annual Incentive which the Participant wishes to defer for that
Program Year. A Participant shall not be obligated to make a Deferral Election
in each Program Year. After a Program Year commences, such Deferral Election
shall continue for only that Program Year and a Participant shall be required to
make a new Deferral Election for subsequent Program Years.
4.2    Performance-Based Compensation Deferral Election. Notwithstanding the
timing requirements for Deferral Elections specified in Section 4.1 above, a
Participant may file a Deferral Election with respect to Performance-Based
Compensation no later than the date that is six (6) months before the end of the
performance period, provided that: (A) the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date the Deferral
Election is submitted; and (B) the Annual Incentive is not readily ascertainable
as of the date the Deferral Election is filed.
4.3    Irrevocability of Deferral Elections. All Deferral Elections become
irrevocable as of the day immediately following the latest date for filing such
elections pursuant to this Article IV.
4.4    Maximum Deferral Election. A Participant may elect to defer up to one
hundred percent (100%) of an Annual Incentive earned. A Deferral Election may be
automatically reduced if the Committee determines that such action is necessary
to meet Federal, FICA or State tax withholding obligations.
4.5    Discretionary Contributions. The Corporation, in its sole discretion, may
from time to time, make additional contributions to the Program on behalf of any
Eligible Employee. In addition, in the absolute discretion of the Corporation,
certain Eligible Employee’s may also be able to defer other compensation
(including specifically, without limitation, base salary, sign-on bonuses and
severance) pursuant to such terms and conditions as the Corporation may impose.
4.6    Cancellation of Deferrals. The Program Administrator may cancel a
Participant’s Deferral Election: (i) for the balance of the Program Year in
which an Unforeseeable Emergency occurs; (ii) if the Participant receives a
hardship distribution under the Corporation’s tax-qualified 401(k) plan, through
the end of the Plan Year in which the six (b) month anniversary of the hardship
distribution falls; and (iii) during period in which the Participant is unable
to perform the duties of his or her position or any substantially similar
position due to a mental or physical impairment that can be expected to result
in death or last for a continuous period of at least six (6) months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the fifteenth day of the third month following the date the
Participant incurs such a mental or physical impairment.








-4-    
 

--------------------------------------------------------------------------------






Article V
Accounts
5.1    Deferral Accounts. Solely for recordkeeping purposes, the Program
Administrator shall establish a Deferral Account for each Participant. A
Participant’s Deferral Account shall be credited with the contributions made by
him or on his behalf by the Corporation under Article VI and shall be credited
(or charged, as the case may be) with the hypothetical or deemed investment
earnings and losses determined pursuant to Section 5.3, if any, and charged with
distributions made to or with respect to the Participant.
5.2    Crediting of Deferral Accounts. On the date a Participant would normally
receive the payment of any Annual Incentive if such payment had not been
deferred, a Participant shall receive a Stock Unit Credit to his or her Deferral
Account. The credit shall be made in stock units with each stock unit
corresponding to one share of the Corporation’s common stock. The number of
stock units credited to his or her Deferral Account shall be equal to that
number of units (rounded to the nearest whole share of Corporation common stock)
determined by dividing the amount of the Participant’s Annual Incentive which
was deferred by the Share Valuation. Contributions under Section 4.5, if any,
shall be credited to the Participant’s Deferral Account on the date declared by
the Corporation. Any distribution with respect to a Deferral Account shall be
charged as of the date such payment is made by the Corporation or the trustee of
the Rabbi Trust which is established for the Program.
5.3    Earnings, Credits or Losses. Amounts credited to a Deferral Account
pursuant to Section 4.5 shall be credited with deemed net income, gain and loss,
including the deemed net unrealized gain and loss based on hypothetical
investment directions made with respect to such Deferral Account, in accordance
with investment options and procedures adopted by the Corporation in its sole
discretion, from time to time. Stock Unit Credits shall not be entitled to any
earnings or other credits other than those specified in Section 5.4.
5.4    Dividend Credit. Each time a dividend is paid by the Corporation with
respect to its shares of common stock, if any, a Participant shall be eligible
to receive a credit to his or her Deferral Account. The amount of the credit
shall be the number of stock units (rounded to the nearest whole share of
Corporation common stock) determined by multiplying the dividend amount per
share by the number of stock units credited to the Participants Deferral Account
as of the record date for the dividend and dividing the product by the closing
price of one share of the Corporation’s common stock as reported on Nasdaq on
the dividend payment date, or if the Corporation’s common stock is not traded on
the dividend date, the next preceding date on which it is traded.
5.5    Stock Units. Each Participant who is awarded a Stock Unit Credit shall be
deemed to have been awarded a performance unit under and in accordance with the
terms of the Corporation’s 1996 Long-Term Incentive Plan (or any other equity
incentive plan established or sponsored by the Corporation) as of the last day
of the applicable performance period. These performance units shall be
considered fully vested from and after the date of grant and shall be governed
by the terms and conditions of this Program and the specific provisions of the
Corporation’s 1996 Long-Term Incentive Plan (including specifically the
adjustment provisions of Section 5.3 of such plan).








-5-    
 

--------------------------------------------------------------------------------




5.6    Hypothetical Nature of Accounts. The Program constitutes a mere promise
by the Corporation to make payments in the future. Any Deferral Account
established for a Participant under this Article V shall be hypothetical in
nature and shall be maintained for the Corporation’s recordkeeping purposes
only, so that any contributions can be credited and so that deemed investment
earnings and losses on such amounts can be credited (or charged, as the case may
be). Neither the Program nor any of the Accounts (or subaccounts) shall hold any
actual funds or assets. The right of the Participant, a Beneficiary, or any
other individual or entity to receive one or more payments under the Program
shall be an unsecured claim against the general assets of the Corporation. Any
liability of the Corporation to any Participant, former Participant, or
Beneficiary with respect to a right to payment shall be based solely upon
contractual obligations created by the Program. The Corporation, the Board of
Directors, the Committee and any individual or entity shall not be deemed to be
a trustee of any amounts to be paid under the Program. Nothing contained in the
Program, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Corporation and a Participant, former Participant, Beneficiary, or any other
individual or entity. The Corporation may, in its sole discretion, use a Rabbi
Trust as a vehicle in which to place funds with respect to this Program. The
Corporation does not in any way guarantee any Participant’s Deferral Account
against loss or depreciation, whether caused by poor investment performance,
insolvency of a deemed investment or by any other event or occurrence. In no
event shall any employee, officer, director, or stockholder of the Corporation
be liable to any individual or entity on account of any claim arising by reason
of the Program provisions or any instrument or instruments implementing its
provisions, or for the failure of any Participant, Beneficiary or other
individual or entity to be entitled to any particular tax consequences with
respect to the Program or any credit or payment thereunder.
5.7    Statement of Deferral Accounts. The Program Administrator shall provide
to each Participant annual statements setting forth the value of the Deferral
Account maintained for such Participant.
Article VI
Vesting
6.1    Vesting. The Corporation’s contributions credited as a Stock Unit Credit
under the Program shall be one hundred percent (100%) vested or nonforfeitable
at all times. Any other contributions to the Program on the behalf of any
Participant shall be subject to such vesting schedule as established by the
Corporation immediately prior to such contribution. In addition, a Participant
shall be one hundred percent (100%) vested in the Corporation’s contributions,
including any deemed investment earnings attributable to these contributions,
upon his death or Disability while he is actively employed by the Corporation.
Article VII
Benefits
7.1    Payment of Benefits. As soon as reasonably practicable after the date
elected by the Participant pursuant to his Participant Agreement and Deferral
Election Form (as determined in accordance with uniform rules established by the
Program Administrator), that number of shares of the Corporation’s common stock
equal to the total whole number of Stock Unit Credits and








-6-    
 

--------------------------------------------------------------------------------




Dividend Credits to be distributed to the Participant as of such date shall be
distributed to the Participant (or in the event of his death, his beneficiary);
provided, however, that if the Participant has elected installment payments, the
number of shares of Corporation common stock to be distributed as of the first
distribution date and each subsequent installment shall be equal to that number
of Stock Unit Credits and Dividend Credits then credited to the Participant’s
Deferral Account divided by the number of installment payments remaining
(rounded down to the next whole share of Corporation common stock). Payment of
benefits, if any, as specified in Section 4.5, shall be made pursuant to the
applicable terms and conditions of such discretionary contribution as
established by the Corporation.
7.2    Disability. If a Participant suffers a Disability while employed with the
Corporation and before he is entitled to benefits under this Article, he shall
receive the entire amount credited to his Deferral Account in a single lump sum
payment within thirty (30) days of when the Committee determines the existence
of the Participant’s Disability.
7.3    Change in Control. If a Change of Control occurs before a Participant
becomes entitled to receive benefits by reason of any of the above Sections or
before the Participant has received complete payment of his benefits under this
Article, and provided that the Participant has elected payment of his benefits
upon such a Change of Control in an applicable Participant Agreement and
Deferral Election, then he shall receive payment of the amount credited to his
Deferral Account as of the date immediately following the date on which the
Change in Control occurs. Payment of any amount under this Section shall
commence within thirty (30) days of when the Change in Control occurs and be in
accordance with the payment method elected by the Participant on his Participant
Agreement and Deferral Election Form. For the purposes of the Program, “Change
in Control” shall have the same meaning as set forth in the Corporation’s 1996
Long-Term Incentive Plan.
Notwithstanding the above, the definition of Change of Control shall comply with
the definition provided by the Internal Revenue Service in its regulations, as
amended from time to time with regard to Section 409A.
7.4    Specified Employee. “Specified Employee” shall mean a key employee (as
defined by Internal Revenue Code Section 416(i) without regard to paragraph (5)
thereof), and as further defined in Treasury Regulation 1.409A-(1)(i),) of a
Corporation the stock of which is publicly traded on an established securities
market or otherwise within the meaning of Section 409A(2)(B)(i). Notwithstanding
other provisions of this Program to the contrary, distributions pursuant to
Article VII by the Corporation to Specified Employees (if any) may not be made
before the date which is six (6) months after the date of Separation from
Service (or, if earlier, the date of death of the Specified Employee). If
payments to a Specified Employee are to be made in installments no installment
payment to which a Specified Employee is entitled upon a Separation from Service
may be paid until the passage of six (6) months from the date of such Separation
from Service. A Participant meeting the definition of Specified Employee on
December 31 or during a 12 month period ending December 31 will be treated as a
Specified Employee for the 12 month period commencing the following April 1.










-7-    
 

--------------------------------------------------------------------------------




7.5    Payment Methods. Unless otherwise provided in this Article VII, a
Participant may elect to receive payment of the amount credited to his Deferral
Account in a lump sum or in annual installments not exceeding ten (10) years.
This election must be made on the initial Participant Agreement and Election
Form. Any installment payments shall be paid annually on the first practicable
day after the distributions are scheduled to commence. Each installment payment
shall be determined by multiplying the Deferral Account Balance by a fraction,
the numerator of which is one and the denominator of which is the number of
remaining installment payments.
7.6    No Accelerations. Notwithstanding anything in this Program to the
contrary, no change submitted on a Participant Election Form shall be accepted
by the Corporation if the change accelerates the time over which distributions
shall be made to the Participant (except as otherwise permitted by
Section 409A), and the Corporation shall deny any change made to an election if
the Corporation determines that the change violates the requirement under
Section 409A. The Corporation may, however, accelerate certain distributions
under the Program to the extent permitted under Treasury Regulation
Section 1.409A-3(j)(4).
7.7    Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Program
Administrator to receive payment of all or any portion of his or her vested
Deferral Account Balance. Whether a Participant is faced with an Unforeseeable
Emergency permitting an emergency payment shall be determined by the Program
Administrator based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under this Program. If an emergency payment is approved
by the Program Administrator, the amount of the payment shall not exceed the
amount reasonably necessary to satisfy the need, taking into account the
additional compensation that is available to the Participant as the result of
cancellation of deferrals to the Plan, including amounts necessary to pay any
taxes or penalties that the Participant reasonably anticipates will result from
the payment. Emergency payments shall be paid in a single lump sum within the
ninety (90) day period following the date the payment is approved by the Program
Administrator.
Article VIII
Establishment of Trust
8.1    Establishment of Trust. The Corporation established a Rabbi Trust for the
Program. If the Corporation so desires, all benefits payable under this Program
to a Participant shall be paid directly by the Corporation from the Rabbi Trust.
To the extent that such benefits are not paid from the Rabbi Trust, the benefits
shall be paid from the general assets of the Corporation. The Rabbi Trust, if
any, shall be an irrevocable grantor trust which conforms to the terms of the
model trust as described in IRS Revenue Procedure 92-64, I.R.B. 1992-33. The
assets of the Rabbi Trust are subject to the claims of the Corporation’s
creditors in the event of its insolvency. Except as provided under a Rabbi
Trust, the Corporation shall not be obligated to set aside, earmark or escrow
any funds or other assets to satisfy its obligations under this Program, and the
Participant and/or his designated Beneficiaries shall not have any property
interest in any specific assets of the Corporation other than the unsecured
right to receive payments from the Corporation, as provided in this Program.






-8-    
 

--------------------------------------------------------------------------------






Article IX
Program Administration
9.1    Program Administration. The Program shall be administered by the
Committee, and such Committee may designate an agent to perform the
recordkeeping duties. The Committee shall construe and interpret the Program,
including disputed and doubtful terms and provisions and, in its sole
discretion, decide all questions of eligibility and determine the amount, manner
and time of payment of benefits under the Program. The determinations and
interpretations of the Committee shall be consistently and uniformly applied to
all Participants and Beneficiaries, including but not limited to interpretations
and determinations of amounts due under this Program, and shall be final and
binding on all parties. The Program at all times shall be interpreted and
administered as an unfunded deferred compensation plan, and no provision of the
Program shall be interpreted so as to give any Participant or Beneficiary any
right in any asset of the Corporation which is a right greater than the right of
a general unsecured creditor of the Corporation.
Article X
Nonalienation of Benefits
10.1    Nonalienation of Benefits. The interests of Participants and their
Beneficiaries under this Program are not subject to the claims of their
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered, attached or garnished.
Any attempt by a Participant, his Beneficiary, or any other individual or entity
to sell, transfer, alienate, assign, pledge, anticipate, encumber, attach,
garnish, charge or otherwise dispose of any right to benefits payable shall be
void. The Corporation may cancel and refuse to pay any portion of a benefit
which is sold, transferred, alienated, assigned, pledged, anticipated,
encumbered, attached or garnished. The benefits which a Participant may accrue
under this Program are not subject to the terms of any Qualified Domestic
Relations Order (as that term is defined in Section 414(p) of the Code) with
respect to any Participant, and the Program Administrator, Board of Directors,
Committee and Corporation shall not be required to comply with the terms of such
order in connection with this Program. The withholding of taxes from Program
payments, the recovery of Program overpayments of benefits made to a Participant
or Beneficiary, the transfer of Program benefit rights from the Program to
another plan, or the direct deposit of Program payments to an account in a
financial institution (if not actually a part of an arrangement constituting an
assignment or alienation) shall not be construed as assignment or alienation
under this Article.
Article XI
Amendment and Termination
11.1    Program Termination. The Corporation reserves the right to terminate the
Program in accordance with one of the following; subject to the restrictions
imposed by 409A and associated Treasury Regulations:
(a)    Corporation Dissolution or Bankruptcy. Distributions will be made if the
Program is terminated within twelve (12) months of a Corporation dissolution
taxed under IRC Section 331, or with the approval of a bankruptcy court pursuant
to 11 U.S.C. Section 503(b)(1)(A),






-9-    
 

--------------------------------------------------------------------------------




provided that the amounts deferred under the Program are included in the
Participant’s gross income in the latest of:
(i)    The calendar year in which the Program termination occurs;
(ii)    The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or
(iii)    The first calendar year in which the payment is administratively
practicable.
(b)    Change of Control. Distributions will be made if the Corporation
terminates the Program within the thirty (30) days preceding or the twelve (12)
months following a Change in Control (as defined above or as defined by Section
409A of the Code and its applicable regulations). The Program will then be
treated as terminated only if all substantially similar arrangements sponsored
by the Corporation are terminated so that all Participants in all similar
arrangements are required to receive all amounts of Compensation deferred under
the terminated arrangements within twelve (12) months of the date of termination
of the arrangements.
(c)    Discretionary Termination. The Corporation may also terminate the Program
and make distributions provided that:
(i)    All plans sponsored by the Corporation that would be aggregated with any
terminated arrangements under Section 409A of the Code that are terminated;
(ii)    No payments other than payments that would be payable under the terms of
the Program if the termination had not occurred are made within twelve (12)
months of the Program termination;
(iii)    All payments are made within twenty-four (24) months of the Program
termination; and
(iv)    The Corporation does not adopt a new plan that would be aggregated with
any terminated plan if the same Participant participated in both arrangements,
at any time within five (5) years following the date of termination of the
Program.
The Corporation also reserves the right to suspend the operation of the Program,
in compliance with Section 409A of the Code, for a fixed or indeterminate period
of time.
11.2    Amendment. The Corporation may, at any time, amend or modify this
Program in whole or in part; provided, however, that, except to the extent
necessary to bring the Program into compliance with Section 409A(a)(2),(3), or
(4) of the Code: (i) no amendment or modification shall be effective to decrease
the value or vested percentage of a Participant’s Deferral Account balance, in
existence at the time an amendment or modification is made, and (ii) no
amendment or modification shall materially and adversely affect the
Participant’s rights to be credited with additional amounts on such Deferral
Account balance, or otherwise materially and adversely affect the Participant’s
rights with respect to such Deferral Account balance. The amendment or






-10-    
 

--------------------------------------------------------------------------------




modification of this Program shall have no effect on any Participant or
Beneficiary who has become entitled to the payment of benefits under this
Program as of the date of the amendment or modification.
Article XII
General Provisions
12.1    Good Faith Payment. Any payment made in good faith in accordance with
provisions of the Program shall be a complete discharge of any liability for the
making of such payment under the provisions of this Program.
12.2    No Right to Employment / Stockholder Status. This Program does not
constitute a contract of employment, and participation in the Program shall not
give any Participant the right to be retained in the employment of the
Corporation. Participation in the Program shall not create any rights in a
Participant (or any other person) as a stockholder of the Corporation until
shares of Corporation common stock are registered in the name of the Participant
(or such other person).
12.3    Binding Effect. The provisions of this Program shall be binding upon the
Corporation and its successors and assigns and upon every Participant and his
heirs, Beneficiaries, estates and legal representatives.
12.4    Participant Change of Address. Each Participant entitled to benefits
shall file with the Program Administrator, in writing, any change of post office
address. Any check representing payment and any communication addressed to a
Participant or a former Participant at this last address filed with the Program
Administrator, or if no such address has been filed, then at his last address as
indicated on the Corporation’s records, shall be binding on such Participant for
all purposes of the Program, and neither the Program Administrator nor the
Corporation or other payer shall not be obliged to search for or ascertain the
location of any such Participant. If the Program Administrator is in doubt as to
the address of any Participant entitled to benefits or as to whether benefit
payments are being received by a Participant, it shall, by registered mail
addressed to such Participant at his last known address, notify such Participant
that:
(a)    All unmailed and future Program payments shall be withheld until
Participant provides the Program Administrator with evidence of such
Participant’s continued life and proper mailing address; and
(b)    Participant’s right to any Program payment shall, at the option of the
Committee, be canceled forever, if, at the expiration of five (5) years from the
date of such mailing, such Participant shall not have provided the Committee
with evidence of his continued life and proper mailing address.
12.5    Notices. Each Participant shall furnish to the Program Administrator any
information the Program Administrator deems necessary for purposes of
administering the Program, and the payment provisions of the Program are
conditional upon the Participant furnishing promptly such true and complete
information as the Program Administrator may request. Each Participant shall
submit proof of his age when required by the Program Administrator. The Program
Administrator








-11-    
 

--------------------------------------------------------------------------------




shall, if such proof of age is not submitted as required, use such information
as is deemed by it to be reliable, regardless of the lack of proof, or the
misstatement of the age of individuals entitled to benefits. Any notice or
information which, according to the terms of the Program or requirements of the
Program Administrator, must be filed with the Program Administrator, shall be
deemed so filed if addressed and either delivered in person or mailed to and
received by the Program Administrator, in care of the Corporation at:
TD Ameritrade Holding Corporation
4211 South 102nd Street
Omaha, NE 68127
12.6    Designation of Beneficiary. Each Participant shall designate, by name,
on Beneficiary designation forms provided by the Program Administrator, the
Beneficiary(ies) who shall receive any benefits which might be payable after
such Participant’s death. A Beneficiary designation may be changed or revoked
without such Beneficiary’s consent at any time or from time to time in the
manner as provided by the Program Administrator, and the Program Administrator
shall have no duty to notify any individual or entity designated as a
Beneficiary of any change in such designation which might affect such individual
or entity’s present or future rights. If the designated Beneficiary does not
survive the Participant, all amounts which would have been paid to such deceased
Beneficiary shall be paid to any remaining Beneficiary in that class of
beneficiaries, unless the Participant has designated that such amounts go to the
lineal descendants of the deceased Beneficiary. If none of the designated
primary Beneficiaries survive the Participant, and the Participant did not
designate that payments would be payable to such Beneficiary’s lineal
descendants, amounts otherwise payable to such Beneficiaries shall be paid to
any successor Beneficiaries designated by the Participant, or if none, to the
Participant’s spouse, or, if the Participant was not married at the time of
death, the Participant’s estate. No Participant shall designate more than five
(5) simultaneous beneficiaries, and if more than one (1) beneficiary is named,
Participant shall designate the share to be received by each Beneficiary.
Despite the limitation on five (5) Beneficiaries, a Participant may designate
more than five (5) beneficiaries provided such beneficiaries are the surviving
spouse and children of the Participant. If a Participant designates alternative,
successor, or contingent beneficiaries, such Participant shall specify the
shares, terms and conditions upon which amounts shall be paid to such multiple,
alternative, successor or contingent beneficiaries. Except as provided otherwise
in this Section, any payment made under this Program after the death of a
Participant shall be made only to the Beneficiary or Beneficiaries designated
pursuant to this Section.
12.7    Claims. Any claim for benefits must initially be submitted in writing to
the Program Administrator. If such claim is denied (in whole or in part), the
claimant shall receive notice from the Program Administrator, in writing,
setting forth the specific reasons for denial, with specific reference to
applicable provisions of this Program. Such notice shall be provided within
ninety (90) days of the date the claim for benefits is received by the Program
Administrator, unless special circumstances require an extension of time for
processing the claim, in which event notification of the extension shall be
provided to the claimant prior to the expiration of the initial ninety (90) day
period. The extension notification shall indicate the special circumstances
requiring the extension of time and the date by which the Program Administrator
expects to render its decision. Any such extension shall not exceed ninety (90)
days. Any disagreements about such interpretations and






-12-    
 

--------------------------------------------------------------------------------




construction may be appealed in writing by the claimant to the Program
Administrator within sixty (60) days. After receipt of such Appeal, the Program
Administrator shall respond to such appeal within sixty (60) days, with a notice
in writing fully disclosing its decision and its reasons. If special
circumstances require an extension of time to process the appealed claim,
notification of the extension shall be provided to the claimant prior to the
commencement of the extension. Any such extension shall not exceed sixty (60)
days. No member of the Board of Directors, or any committee thereof, or any
employee or officer of the Corporation, shall be liable to any individual or
entity for any action taken hereunder, except those actions undertaken with lack
of good faith.
12.8    Action by Board of Directors. Any action required to be taken by the
Board of Directors of the Corporation pursuant to the Program provisions may be
performed by a committee of the Board, to which the Board of Directors of the
Corporation delegates the authority to take actions of that kind.
12.9    Governing Law. To the extent not superseded by the laws of the United
States, the laws of the State of Nebraska shall be controlling in all matters
relating to this Program.
12.10    Severability. In the event any provision of this Program shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Program, and the Program shall be
interpreted and enforced as if such illegal and invalid provisions had never
been set forth.
12.11    Code Section 409A. The Program is intended to comply with Section 409A
of the Code and all applicable Treasury Regulations and IRS guidance issues with
respect to Section 409A of the Code and shall be administered and interpreted in
all respects as to ensure compliance with Section 409A of the Code. This Program
will be deemed amended to the extent necessary to avoid imposition of any
additional tax or income recognition under Section 409A of the Code and any
temporary or final Treasury Regulations and guidance promulgated thereunder
prior to any payment of benefits under the Program to any Participant.
IT WITNESS WHEREOF, TD Ameritrade Holding Corporation has adopted the foregoing
instrument effective as of November 13, 2008.


 
 
 
TD Ameritrade Holding Corporation
 
 
 
 
 
 
 
 
By:
/s/ Karen Ganzlin
 
 
 
 
 
 
 
 
Title:
Executive Vice President, Chief Human Resources Officer
 
 
 
 
 







-13-    
 